Citation Nr: 0805596	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-40 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and related dependency and indemnification 
compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2007.  A transcript of the hearing is associated with the 
claims file.  At this hearing, the appellant submitted 
additional evidence consisting of personal statements, a 
self-prepared chronology of the veteran's military service 
and medical treatment during and after service, and several 
publications regarding hepatitis C, relationships between 
military service and hepatitis C, and psychiatric disorders 
in relation to lower extremity injuries and disability.  See 
38 C.F.R. § 20.1304 (2007).  The appellant waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

According to the death certificate, the veteran died in 
December 2002 from hepatic coma due to metastatic liver 
cancer, with chronic hepatitis C a significant contributing 
condition.  The appellant contends that the veteran's 
hepatitis C was related to his military service, and, 
therefore, that service connection should be granted for his 
cause of death.  Specifically, she argues that his hepatitis 
C is a result of risk factors he experienced in service 
rather than risk factors he experienced after service.  
Further, she contends that, if his hepatitis C infection was 
caused by post-service intravenous (IV) drug use, such drug 
use was a result of depression aggravated by his service-
connected knee injury.  The Board finds that a remand is 
necessary for further development of the record. 

The veteran was service-connected for left knee arthritis and 
residuals of arthrotomy/menisectomy, left knee.  Service 
connection for hepatitis C was denied in a July 2003 rating 
decision, and the denial was continued in a July 2004 rating 
decision.  However, the Board notes that there are 
outstanding records relevant to the veteran's hepatitis C 
treatment and, consequently, to the appellant's claim.

Initially, the Board observes that statements by the 
appellant and Dr. C. B., and the January 2006 VA opinion, 
cite March 1974 VA inpatient treatment records related to the 
veteran's voluntary admission for substance abuse 
rehabilitation.  Although an admission note is in the file, 
the actual treatment records are not.  These must be 
obtained. 

Additionally, the Board notes that, in her July 2007 
statement, the appellant indicates that the veteran received 
treatment at the Menlo Park VA medical facility after his 
discharge.  The veteran also reported this treatment at a 
June 1995 psychiatric evaluation.  Further, the February 1968 
discharge summary from Letterman General Hospital recommended 
a period of convalescence in a VA hospital.  However, the 
earliest VA treatment record contained in the claims file is 
dated in October 1975 and is relevant to the veteran's 
service-connected left knee disabilities.  Therefore, efforts 
should be made to obtain any VA treatment records from the 
Menlo Park VA facility dated from February 1968 to March 
1974, as well as to again associate with the claims file the 
March 1974 VA treatment records from the veteran's voluntary 
admission to a substance abuse program.

The Board also finds that a VA medical opinion is required 
prior to further adjudication of the appellant's claim.  The 
Board acknowledges that a VA opinion, which attributed the 
veteran's hepatitis C infection to his post-service IV drug 
use, is already of record.  However, this opinion was largely 
supported by the veteran's purported statement that he had 
acute hepatitis in 1972.  The appellant has submitted 
additional evidence, which she argues suggests that the 
veteran was already infected with hepatitis C in 1969.  

Specifically, the appellant argues that August 1969 blood 
test results, which report atypical lymphocytes of 10 
percent, indicate that the veteran was already infected with 
hepatitis C at that time.  In support of this argument, she 
has submitted an article from Internal Medicine in Vietnam, 
published by the Office of the Surgeon General and Center of 
Military History in 1982, which states that laboratory 
findings for viral hepatitis infection include atypical 
lymphocytes from 2 to 20 percent.  The Board also notes that, 
in a September 1994 VA treatment record, the veteran reported 
that he had a period of jaundice in 1969, which lasted for 
about 6 months.  Thus, the Board determines that a remand is 
also necessary to obtain a VA opinion with regard to whether 
it is at least as likely as not that the veteran's laboratory 
test results indicate infection with hepatitis in August 
1969.  

Additionally, as this August 1969 date is less than two years 
after the veteran's discharge and the actual start date of 
the veteran's IV drug use is uncertain, another VA opinion as 
to whether it is at least as likely as not the veteran's 
hepatitis C infection was incurred during active service is 
required.

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, a January 2003 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the veteran's death is warranted 
and a March 2006 letter advised her of the evidence necessary 
to support a claim for DIC benefits.  However, neither letter 
informed her of the disabilities for which the veteran was 
service-connected or of the evidence required to support a 
claim for benefits based on a nonservice-connected disorder.  
Additionally, the appellant has advanced specific arguments 
regarding when the veteran's hepatitis was first present and 
he experienced symptoms, and the relationship among the 
veteran's left knee disabilities, his depression, and his IV 
drug use.  Neither letter addressed any particular argument 
made by the appellant or the evidence she needed to submit to 
support her contentions.  Thus, this remand for substantive 
development will provide the opportunity to properly notify 
the appellant in accordance with Hupp, supra. 

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be issued a letter 
addressing the elements required under 
Hupp, supra.  Specifically, the letter 
should inform the appellant of the 
veteran's service-connected 
disabilities, explain the evidence and 
information required to substantiate a 
DIC claim based on a non-service 
connected disorder, and address her 
claims regarding the timing of the 
veteran's hepatitis infection and how 
aggravation of his depression by his 
having a left knee disability led to 
his IV drug use and any evidence she 
has submitted in that regard.

2.	A VA opinion should be requested from 
an appropriate specialist with regard 
to whether the veteran's August 1969 
laboratory test results are indicative 
of hepatitis C infection.  The examiner 
should review the claims file, and note 
such review in the examination report.  
The opinion should indicate whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran had 
already been infected with hepatitis C 
as of August 1969.  

Should the examiner conclude that it is 
at least as likely as not or more 
likely than not that the veteran was 
already infected with hepatitis in 
1969, the examiner should also review 
the veteran's reported IV drug abuse 
history.  The examiner should then 
opine as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's hepatitis C infection was 
incurred in service or is the result of 
post-service IV drug abuse or other 
post-service activity. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2007 
supplemental statement of the case.  If 
the claim remains denied, the appellant 
and her representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



